MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be
                                                                    Sep 30 2019, 10:48 am
regarded as precedent or cited before any
court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
William T. Myers                                         Curtis T. Hill, Jr.
Marion, Indiana                                          Attorney General of Indiana
                                                         Courtney Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James R. Munsey,                                         September 30, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-742
        v.                                               Appeal from the Huntington
                                                         Superior Court
State of Indiana,                                        The Honorable Jennifer E.
Appellee-Plaintiff.                                      Newton, Judge
                                                         Trial Court Cause No.
                                                         35D01-1808-F3-164



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-742 | September 30, 2019            Page 1 of 5
                                             Case Summary
[1]   James Munsey appeals his conviction for possession of methamphetamine, a

      Level 4 felony. We affirm.


                                                     Issue
[2]   Munsey raises one issue, which we restate as whether the evidence is sufficient

      to sustain his conviction for possession of methamphetamine because the jury’s

      verdict was inconsistent.


                                                     Facts
[3]   On July 31, 2018, Munsey and his girlfriend, Mycah Clingaman, were in the

      backseat of a vehicle driven by James Smith. Stacy Brandenburg was also a

      passenger in the vehicle. The vehicle was stopped by Officer Evan Rhoades of

      the Huntington City Police Department. Because the vehicle’s expired license

      plates did not match the vehicle, the vehicle was impounded, and an inventory

      search was performed. In the backseat of the vehicle, officers found a black

      case with a yellow zipper that contained 11.48 grams of methamphetamine. In

      the backseat, officers also found two purses—a blue purse that contained

      assorted paraphernalia and methamphetamine and a black purse that contained

      a loaded handgun and methamphetamine.


[4]   The State charged Munsey with possession of methamphetamine, a Level 3

      felony, because the methamphetamine weighed more than ten grams and




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-742 | September 30, 2019   Page 2 of 5
      because the State alleged that Munsey possessed the handgun.1 The State also

      alleged that Munsey was a habitual offender. 2


[5]   At the jury trial, Clingaman testified that the black case with the yellow zipper

      belonged to Munsey. Clingaman also testified that the handgun had been in

      Munsey’s waistband and that, upon seeing Officer Rhoades’ flashing lights,

      Clingaman concealed the handgun in her purse. 3 On cross-examination,

      however, Clingaman testified that she also told officers that she obtained the

      handgun from a co-worker.


[6]   The jury found Munsey guilty of the lesser-included offense of possession of

      methamphetamine as a Level 4 felony, and Munsey stipulated to being a

      habitual offender. The trial court sentenced Munsey to an aggregate sentence

      of twenty-four years in the Department of Correction. Munsey now appeals.




      1
        Indiana Code Section 35-48-4-6.1(a) governs the offense of possession of methamphetamine and provides:
      “A person who, without a valid prescription or order of a practitioner acting in the course of the practitioner’s
      professional practice, knowingly or intentionally possesses methamphetamine (pure or adulterated) commits
      possession of methamphetamine . . . .” The offense is a Level 4 felony if “the amount of the drug involved is
      at least ten (10) but less than twenty-eight (28) grams.” Ind. Code § 35-48-4-6.1(c)(1). The offense is a Level
      3 felony if “the amount of the drug involved is at least ten (10) but less than twenty-eight (28) grams and an
      enhancing circumstance applies.” I.C. § 35-48-4-6.1(d)(2). An enhancing circumstance includes that [t]he
      person committed the offense while in possession of a firearm.” I.C. § 35-48-1-16.5(2).
      2
          The State later added a charge of theft, a Level 6 felony, but dismissed the charge prior to trial.
      3
       Clingaman was also charged and entered into a plea agreement, which required her to testify truthfully at
      Munsey’s trial.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-742 | September 30, 2019                         Page 3 of 5
                                                  Analysis
                                      I. Inconsistency of the Verdict

[7]   Munsey argues that the evidence is insufficient to sustain his conviction for

      possession of methamphetamine as a Level 4 felony because the jury’s verdict

      was inconsistent. According to Munsey, by finding him guilty of the lesser-

      included Level 4 felony, the jury found him “not guilty of the aggravating factor

      of handgun possession,” which would have resulted in a Level 3 felony

      conviction. Appellant’s Br. p. 11. Munsey argues the verdict was inconsistent

      because “the jury was presented with the exact same evidence to prove

      Munsey’s possession of methamphetamine in the black zippered case as it was

      presented to prove that Munsey possessed the handgun sticking out of the purse

      sitting next to the black zippered case.” Id.


[8]   We disagree with Munsey’s assertion that the evidence regarding the possession

      of the methamphetamine and handgun was the same. Regardless, in Beattie v.

      State, 924 N.E.2d 643, 649 (Ind. 2010), our Supreme Court held: “Jury verdicts

      in criminal cases are not subject to appellate review on grounds that they are

      inconsistent, contradictory, or irreconcilable.” As such, we decline Munsey’s

      request to review the alleged inconsistency of the jury’s verdict.


                                     II. Sufficiency of the Evidence

[9]   Although Munsey frames his argument as a challenge to the sufficiency of the

      evidence, his only argument concerns the alleged inconsistency of the verdict.

      The State, consequently, argues that Munsey has waived any contention that


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-742 | September 30, 2019   Page 4 of 5
       the evidence is insufficient to sustain his Level 4 felony conviction. We agree.

       Indiana Appellate Rule 46(A)(8)(a) requires that the argument section of a brief

       “contain the contentions of the appellant on the issues presented, supported by

       cogent reasoning. Each contention must be supported by citations to the

       authorities, statutes, and the Appendix or parts of the Record on Appeal relied

       on . . . .” We will not consider an assertion on appeal when there is no cogent

       argument supported by authority. Perry v. Anonymous Physician 1, 25 N.E.3d

       103, 105 n.1 (Ind. Ct. App. 2014), trans. denied, cert. denied, 136 S. Ct. 227

       (2015). We will not address arguments that are inappropriate or too poorly

       developed or expressed to be understood. Id. Munsey makes absolutely no

       argument regarding the sufficiency of the evidence to support his Level 4 felony

       conviction. Accordingly, the issue is waived.


                                                 Conclusion
[10]   Munsey’s argument regarding the inconsistency of the jury verdict fails. To the

       extent Munsey contends his conviction was not supported by sufficient

       evidence, the issue is waived. We affirm.


[11]   Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-742 | September 30, 2019   Page 5 of 5